Response to Arguments
Applicant's arguments filed on 02/07/2022 have been fully considered but they are not persuasive. 

Applicant has argued as follows: First, it is submitted that one of skill in the art would not look to synthetic image generation of Zuo for techniques to use in obscuring an image of an actual iris to avoid extraction of biological information of Kondo and Connell. 
Examiner’s Response: However, Connell and Kondo both discuss the use of synthetic images that are used as part of the image processing and therefore it would be obvious to modify a real iris in a similar way that a synthetic image is modified in order to obtain a look natural looking iris. For example Connell ¶32 discusses using a “synthetic texture image of the iris” and Kondo in ¶58 discusses using “an artificial iris image which has been artificially generated may be used as the predetermined iris pattern Image.” Consequently, looking at other art that discusses modifying synthetic iris images is certainly something that one of ordinary skill in the art would be inclined to do.

Applicant has argued as follows: Second, Zuo fails to disclose the changing a value of a randomly selected pixel in the blurred image, as recited in the independent claims. This distinction is important, as set forth, e.g., in paragraph [0112] of the published application: With this configuration, influence of the blurring process by the blurring unit 162 is reduced, a difference in image quality between the processing region 
Examiner’s Response: Zou does disclose on p. 79 step 4, first blurring the iris, and then adding gaussian random noise to it. The gaussian noise has random noise values in random positions so when it is added to the iris image, in effect it is adding random noise to randomly selected pixels which are blurred. Although Zhou’s iris is synthetic, based on the combination of Connell and Kondo who are using a real iris, the real iris can be modified based on the blurring and adding of gaussian random noise. 
While ¶112 of applicant’s specification may be a motivation as to why certain image processing operations are used, it is not recited in the claim itself and therefore does not have patentable weight. Zou’s reasoning for doing blurring and adding noise are equally valid, Zou does these operation in order to make the region look continuous and for a top layer to look bumpy. Additional motivation is disclosed by Zou on page 78 left column fourth paragraph, “We also attempt to model the effects that influence the quality of iris images. These effects influence both genuine and imposter score distributions and, thus, are very important for testing the robustness and the performance of the iris recognition algorithms.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662